USCA11 Case: 20-10231      Date Filed: 01/24/2022   Page: 1 of 5




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-10231
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
STEPHEN MAYER,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:14-cr-00190-SCB-AEP-1
                   ____________________
USCA11 Case: 20-10231               Date Filed: 01/24/2022          Page: 2 of 5




2                           Opinion of the Court                        20-10231


Before ROSENBAUM, GRANT, and BLACK, Circuit Judges.
PER CURIAM:
        Stephen Mayer, pro se, appeals the denial of his motion and
supplemental motions for civil contempt, filed pursuant to
18 U.S.C. § 401(3). His core contention on appeal is the Govern-
ment violated his criminal judgment by rehousing him in privately
run facilities that he alleges failed to adhere to the Bureau of Pris-
ons’ (BOP) policies and customs because, he argues, these failures
amount to a resentencing in violation of his constitutional rights.
He also contends the Government is in contempt for sharing his
Presentence Investigation Report (PSI) with these private facili-
ties. 1 After review, 2 we affirm the district court.



1 Though Mayer is now housed in a facility run by the BOP, his appeal is not
moot because he has been removed from this same facility previously and re-
housed in multiple private facilities specifically for criminal aliens. See Fed.
Election Comm’n v. Wisconsin Right to Life, Inc., 551 U.S. 449, 462 (2007)
(explaining an exception to mootness “applies where (1) the challenged action
is in its duration too short to be fully litigated prior to cessation or expiration,
and (2) there is a reasonable expectation that the same complaining party will
be subject to the same action again” (quotation marks omitted)).
2 We review the denial of a motion for civil contempt for an abuse of discre-
tion. McGregor v. Chierico, 206 F.3d 1378, 1383 (11th Cir. 2000). “A district
court abuses its discretion if it applies an incorrect legal standard, follows im-
proper procedures in making the determination, or makes findings of fact that
are clearly erroneous.” United States v. Khan, 794 F.3d 1288, 1293 (11th Cir.
2015) (quotation marks omitted).
USCA11 Case: 20-10231         Date Filed: 01/24/2022    Page: 3 of 5




20-10231               Opinion of the Court                         3

         Section 401(3) of Title 18 of the U.S. Code provides “[a]
court of the United States shall have power to punish by fine or
imprisonment . . . [d]isobedience or resistance to its lawful writ,
process, order, rule, decree, or command.” 18 U.S.C. § 401(3). As
a criminal offense, contempt of court has the following three ele-
ments: “(1) a lawful and reasonably specific order that (2) the de-
fendant has violated (3) willfully.” Romero v. Drummond Co., 480
F.3d 1234, 1242 (11th Cir. 2007). “Criminal contempt is a crime in
the ordinary sense” that requires, among other things, proof be-
yond a reasonable doubt, and “is punitive, to vindicate the author-
ity of the court.” Int’l Union, United Mine Workers of Am. v. Bag-
well, 512 U.S. 821, 826-28 (1994) (quotation marks omitted).
        However, “[c]ivil contempt . . . is remedial and aims to force
compliance with an order of the court.” United States v. Straub,
508 F.3d 1003, 1009 (11th Cir. 2007). In order to establish a party
acted in civil contempt, the party seeking the contempt ruling must
show by clear and convincing evidence: (1) the allegedly violated
order was valid and lawful, (2) the order was clear and unambigu-
ous, and (3) the alleged violator could comply with the order. Ga.
Power Co. v. Nat’l Labor Relations Bd., 484 F.3d 1288, 1291 (11th
Cir. 2007). The order in question is subject to “reasonable inter-
pretation,” but the order may not be expanded beyond the mean-
ing of its terms without notice and an opportunity to be heard. Id.
(quotation marks omitted). Any ambiguities or uncertainties in the
court order are construed in a light favorable to the party charged
with contempt. Id. However, the inquiry is whether the party in
USCA11 Case: 20-10231             Date Filed: 01/24/2022         Page: 4 of 5




4                          Opinion of the Court                       20-10231

fact complied with the order in question, not whether the party
subjectively believed that it was in compliance with, or intended to
comply with, the order. Id.
       The district court did not abuse its discretion in denying
Mayer’s motions.3 Section 3621 of Title 18 of the U.S. Code pro-
vides that a person sentenced to a term of imprisonment “shall be
committed to the custody of the [BOP].” 18 U.S.C. § 3621(a). The
BOP has custody of a prisoner during his term of imprisonment,
and it also has the discretion to designate any “correctional facility
that meets minimum standards of health and habitability estab-
lished by the [BOP], whether maintained by the Federal Govern-
ment or otherwise.” Id. § 3621(a)-(b). Mayer’s criminal judgment
stated, in relevant part, only that he be committed to BOP custody,
and housing him at private facilities did not remove him from BOP
custody. Notably, Mayer’s criminal judgment did not specify he
must be housed within 500 miles of his release address, in a BOP-
run facility that houses citizens and criminal aliens alike, or other-
wise specify the conditions of his confinement. Mayer’s allegations
of constitutional violations at his private facilities do not establish
the Government violated any portion of his criminal judgment.



3 While Mayer labels his motions as invoking 18 U.S.C. § 401(3), a criminal
offense statute, Mayer’s requested relief is remedial in nature, and he expressly
seeks to initiate civil contempt proceedings. Regardless, we conclude Mayer’s
motions fail under either the civil or criminal standards for contempt.
USCA11 Case: 20-10231            Date Filed: 01/24/2022         Page: 5 of 5




20-10231                  Opinion of the Court                               5

        Also, for this reason, his claims regarding his PSI are merit-
less, as he does not identify a court order prohibiting its disclosure
with a BOP-contracted facility. Further, to the extent Mayer’s re-
quest for contempt is premised on the conditions of his confine-
ment, he has failed to adequately address the court’s alternative
ground his constitutional challenges needed to be brought in a sep-
arate civil rights action. Accordingly, for these reasons, we affirm.4
       AFFIRMED




4Mayer abandoned any challenge to the district court’s denial of his reconsid-
eration motion by failing to brief this issue. See United States v. Cunningham,
161 F.3d 1343, 1344 (11th Cir. 1998) (stating when a defendant offers no argu-
ment on an issue on appeal, we consider the argument abandoned).